Citation Nr: 9925340	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-10 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for Crohn's Disease.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V. L.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
post-traumatic stress disorder (PTSD), evaluated as 10 
percent disabling, effective from June 1997; granted service 
connection for hemorrhoids, evaluated as noncompensably 
disabling, effective from June 1997; and denied service 
connection for Crohn's disease.  Although the veteran 
included all three issues in his notice of disagreement, he 
indicated in the VA Form 9, dated in July 1998, that he was 
withdrawing the appeal regarding a compensable rating for 
hemorrhoids.

The Board finds that additional development is necessary with 
regard to the evaluation of the service-connected PTSD.  
Accordingly, that issue is addressed in the REMAND section.


FINDING OF FACT

The claim for service connection for Crohn's disease is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for Crohn's disease is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim for 
service connection for Crohn's disease is well grounded under 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation; the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  There can be no valid claim without 
competent evidence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

The evidence clearly shows a medical diagnosis of Crohn's 
disease.  However, there is no medical evidence of in-service 
incurrence or aggravation of the disease, or medical evidence 
of a nexus between such a disease in service and the current 
disability.  The service medical records are negative for 
complaints of, treatment for, or a diagnosis of any 
gastrointestinal disorder, including Crohn's disease.  

The only evidence that the veteran had a gastrointestinal 
problem during service is his testimony at a personal hearing 
before a hearing officer in July 1998 that he experienced 
diarrhea while stationed in Vietnam.  The veteran stated that 
everyone had it and that treatment for it consisted of taking 
Maalox.  The veteran indicated that this treatment was 
available at a tent and he did not receive any personal 
medical treatment for the diarrhea.  The veteran also 
testified that after service he had abdominal pain that 
doubled him over and he saw his family physician and then was 
treated at VA.  The veteran indicated that his family 
physician was deceased and records were not available.  At 
VA, the veteran had an operation and he testified that he was 
told that he had parasites which were removed and he would 
have no more trouble.

The medical evidence shows that the veteran was treated at VA 
at the end of January 1969 for abdominal pain.  The veteran 
reported that three days prior to admission, he developed 
some mild right lower quadrant abdominal pain and had a 
single episode of vomiting.  The right lower quadrant 
abdominal pain had persisted since then.  He was admitted 
because of possible appendicitis.  Physical examination was 
within normal limits.  He was discharged a couple days later 
as there was no evidence to support a diagnosis of acute 
abdomen or acute appendicitis.  However, at the end of 
February 1969, the veteran was readmitted to the VA hospital 
with a two to three week history of mild right lower quadrant 
abdominal pain, anorexia, and episodes of nausea and 
vomiting.  He had developed increased right lower quadrant 
abdominal pain.  The hospital record notes that the veteran 
had spent a year in Vietnam within the past three years and 
he was worked up for ova, parasites, occult blood, and 
enteric amoeba.  All such test results were negative.  The 
veteran's condition worsened and he was taken to surgery for 
possible acute appendicitis.  At surgery, he was noted to 
have regional enteritis of the termina which had perforated, 
necessitating a resection of the terminal ileocecum and an 
ileotransverse colostomy anastomosis.  Medical records dated 
in 1988 show that the veteran was subsequently diagnosed with 
Crohn's disease.  VA and private medical records show that he 
was thereafter treated for Crohn's disease, to include more 
surgery.

At a VA gastrointestinal examination in December 1997, the 
veteran reported that he had a bout of peritonitis in 1968 
apparently after perforation of the large intestine and had a 
majority of the large intestine removed.  He further reported 
that in 1975 he was diagnosed with Crohn's disease by a 
private physician.  In 1988 he had resection of part of his 
intestine after another flare up of Crohn's disease and in 
1994 he had a cholecystectomy and removal of scar tissue and 
adhesions.  The impression on the VA examination was Crohn's 
disease with diarrhea secondary to multiple intestinal 
resections.  The examiner further stated that, "[t]hough not 
provable without pathology specimens, it is likely that the 
Crohn's disease was the cause of his initial peritonitis in 
1968.  Furthermore the intestinal resection in 1968 and 
subsequent resections have lead to diarrhea which is 
essentially incapacitating."

Although the VA examiner provided a medical opinion to the 
effect that the veteran's initial episode of peritonitis was 
due to Crohn's disease, he did not address whether this 
episode occurred prior to the veteran's discharge from 
service in July 1968.  Moreover, although the examiner did 
indicate that the initial episode of peritonitis occurred in 
1968, it is clear from the medical evidence that the initial 
episode of peritonitis actually occurred in 1969.  Therefore, 
this medical opinion does not relate the Crohn's disease to 
the veteran's period of service.

Because there is no medical evidence suggesting the presence 
of Crohn's disease in service or suggesting that Crohn's 
disease is etiologically related to service, the claim is not 
well grounded and must be denied.  


ORDER

Service connection for Crohn's disease is denied.


REMAND

The veteran has disagreed with the initial 10 percent 
evaluation assigned to the service-connected PTSD in a rating 
decision of March 1998.  At the hearing in July 1998, the 
veteran testified that he currently received treatment once 
or twice a month at VA for his PTSD and that he took 
medications for depression and anxiety.  The veteran 
testified that his symptoms increased when he did not take 
his medications and that the current regime of medications 
was helping reduce his symptoms.  The veteran's wife 
testified that the veteran got upset very easily and cried a 
lot, although the new medications had helped.

Evidence of record includes a decision from the Social 
Security Administration (SSA), dated in May 1998, awarding 
the veteran disability benefits.  The SSA found that the 
veteran's impairments which were considered to be "severe" 
under the Social Security Act were an affective disorder, an 
anxiety disorder and a history of Crohn's disease.  The 
exhibits noted in the SSA decision, and other evidence on 
which that decision was based, are not in the claims file.  

The evidence of record contains VA medical records of 
treatment of the veteran through July 1998.  Therefore, any 
additional VA medical records should be obtained.

In light of these circumstances, the claim for a rating in 
excess of 10 percent for PTSD is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
pending claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.

2.  The RO should request the veteran's 
VA medical records of treatment from July 
1998, in particular from the mental 
hygiene clinic.

3.  Thereafter, the veteran should be 
afforded a VA examination by a 
psychiatrist to determine the current 
severity of the service-connected PTSD.  
All indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  With respect to each 
of the symptoms identified in the current 
criteria for rating mental disorders, the 
examiner should indicate whether such 
symptom is a manifestation of the 
veteran's PTSD.  The examiner should 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected PTSD, to include whether it 
renders the veteran unemployable, and a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  The examiner 
should utilize the criteria set forth in 
DSM-IV.  The rationale for all opinions 
expressed should be provided.  The claims 
folder, including a copy of this REMAND, 
must be made available to the examiner 
for proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims 
folder was made.  The report must be 
typed.

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the claim for a rating 
in excess of 10 percent for PTSD.  

5.  If the benefit sought is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals







